Citation Nr: 0209202	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (the appellant) served on active duty from April 
1945 to October 1946 and from March 1952 to March 1956.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2000, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

In the Board's March 2000 remand, the RO was advised that in 
a September 1998 medical report a private examiner opined 
that the veteran was totally disabled due to his lumber spine 
disability.  The Board informed the RO that the report raised 
the claim of entitlement to a total rating based on 
unemployability (TDIU).  It is noted that in August 1998, the 
RO had denied a claim for TDIU.  This matter is referred to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's low back disability is manifested by 
complaints of pain in the lower back which he reports 
radiates into the back of the legs.  The veteran complains of 
weakness in the lower extremities.  Flexion is to 50 degrees; 
extension is to 10 degrees; right bending is to 10 degrees; 
left bending is to 20 degrees; right rotation is to 40 
degrees; and left rotation is to 10 degrees.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a low back injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp 2001); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5010, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim, and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has received a statement of the case 
and a supplemental statement of the case which have informed 
him of the laws and regulations pertinent to his claim, the 
reasons and bases for the RO's denial, and the evidence 
necessary to substantiate his claim.  In addition, the 
veteran has undergone VA examinations to evaluate his 
disability.  The veteran has also received correspondence 
from the RO explaining his rights under VCAA.  

Thus, in light of the above, the Board concludes that there 
are no additional documents that have not been obtained and 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

In accordance with 38 C.F.R. § § 4.1, 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2001).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).


The Evidence

Service connection was granted for a low back disability in 
January 1973, and a 10 percent evaluation was assigned, based 
on service medical records and a June 1972 VA examination.  
The service records showed that the veteran was treated on 
several occasions during service for back strains.  The VA 
examination noted X-rays which showed mild osteoarthritis.  
In March 1973, his evaluation was increased to 20 percent, 
based on a private hospital report which showed the veteran 
had low back pain.  Tenderness and slight muscle spasm were 
noted.  

The 20 percent evaluation remained in effect until November 
1993, when the RO increased the veteran's evaluation to 40 
percent.  This was based on a VA examination in July 1993, 
which showed low back tenderness, flexion to 45 degrees and 
extension to 0 degrees.  X-rays showed heavy hypertrophic 
changes throughout the lumbar area.  

In May 1997, the RO denied an increased evaluation for the 
veteran's low back disability, based on VA hospital and 
outpatient treatment records dated in 1996 and 1997, which 
showed treatment for low back pain.  The veteran disagreed 
with that decision in April 1998, and this appeal ensued.  

A report of a May 1998 MRI showed facet degenerative joint 
disease at multiple levels, worse at L5-S1.  It was stated 
that no disc herniations were shown.  The L4-5 level showed 
borderline spinal stenosis.  

Private records show that the veteran was examined by G.B.N, 
MD. in June 1998.  The examination focused on a nonservice-
connected disability; examination of the back was negative.  
In October 1998, additional records were received from this 
examiner, dated from 1984 to 1998.  On an office visit in 
September 1998, the veteran complained of low back pain.  The 
examiner noted that an EMG and nerve conduction study were 
normal.  The examiner opined that the veteran was totally 
disabled from his degenerative arthritis of the LS spine.  

The veteran was examined by VA in November 1998.  He 
complained of low back pain that radiated into both big toes.  
On examination, it was noted that the examiner ambulated with 
an antalgic gait and used a cane for assistance.  Motion was 
as follows: flexion to 60 degrees; extension to 5 degrees 
with exacerbation of pain; and left and right bending to 20 
degrees.  Sensation was intact bilaterally in all dermatomes.  
Motor examination was 5/5 for bilateral lower extremities of 
all major muscle groups except the left gastroc muscle which 
was 4+/5.  The veteran could heel walk, but could not toe 
walk on his left.  He had a positive straight leg raise in 
the supine and the seated positions.  He had a negative 
Babinski and a negative clonus sign.  It was noted that there 
were no focal areas of tenderness to palpation and no 
paraspinal spasms.  The impression was that the veteran had 
signs and symptoms which appeared to be a progression of his 
lower back strain into more of a spinal stenosis with 
degenerative lumbar spine.  

The veteran was examined by VA in July 2000.  He complained 
of constant pain in his back and leg that did not flare or 
remit.  It was stated that he was currently having no 
treatment but was definitely unable to perform his 
occupation, which is driving a truck.  On examination, it was 
noted that he had bilateral leg numbness, which was 
circumferential.  Flexion was to 50 degrees; extension was to 
10 degrees; right bending was to 10 degrees; left bending was 
to 20 degrees; right rotation was to 40 degrees; and left 
rotation was to 10 degrees.  Straight leg raising was 
positive for the back greater than leg pain, bilaterally.  
Deep tendon reflexes were symmetric and 2+ with Babinski 
downgoing, bilaterally.  The impression was, non-anatomic 
sensory loss consistent with either peripheral vasculopathy 
or other peripheral neuropathy, unlikely to be of spinal 
etiology; and back pain with is constant and refractory to 
prior tests of therapy.  It was stated that this definitely 
interfered with the veteran's ability to perform his 
occupation of driving a truck as vibrations from truck 
driving are notorious for exacerbating back pain.  It was 
also stated that degenerative changes might be present and 
that would be correlated on X-rays taken that day.  

Private medical records were received by the RO in May 2001.  
They include records dated from the 1980's to 2001 and show 
treatment for several complaints including low back pain.  In 
one report dated in November 1998, the examiner stated that 
the veteran was totally disabled due to pain in the lower 
back and into the thighs and calves.  The examiner opined 
that this was classical sciatica.  

The veteran was examined by VA in May 2001.  The examiner 
noted that the claims file was not available.  The veteran 
complained of pain in the lower back that radiated into the 
back of the legs.  He reported having weakness in both lower 
extremities.  The examiner stated that the veteran had no 
focal motor or sensory defects in either lower extremity.  It 
was noted that the veteran walked with a wide based heel to 
toe antalgic gait using a walker.  There was a downgoing 
Babinski, and no clonus.  Dorsal pedis pulse was 2+, and the 
skin was intact. 

In June 2001, the May 2001 VA examiner submitted an addendum.  
He stated that he had reviewed the claims file.  It was 
stated that the veteran had some incoordination, weakness and 
excess fatigability due to pain as well as functional loss 
due to pain.  It was stated that considering the veteran's 
age, current medical status and degree of back pain, it would 
be hard for him to return to work.  


Analysis

A 40 percent rating is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
veteran's current 40 percent rating is the maximum allowable 
under the code for lumbosacral strain. 38 C.F.R. § 4.71a, 
Code 5295.  

VA X-rays studies indicate that there are degenerative 
changes in the lumbar spine, related to the veteran's 
service-connected lumbosacral strain.  Arthritis is rated 
based on limitation of motion of the affected joint.  38 
C.F.R. § 4.71a, Codes 5003, 5010 (2001).  The maximum rating 
for limitation of motion of the lumbar spine is 40 percent 
(for severe limited motion).  38 C.F.R. § 4.71a, Code 5292.  
The veteran is already receiving a 40 percent rating, and 
thus no higher rating based on limitation of motion is 
permitted, even when the effects of pain on use and during 
flare-ups is considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet. App. 80 (1997).

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Code 5289 (2001).  In this case, the medical 
evidence shows that although the veteran's lumbosacral spine 
is limited in motion it is not ankylosed (fixed in one 
position).  Thus, a higher rating on such basis is not 
warranted.

A higher rating of 60 percent is permitted if there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2001).  In this case, service 
connection is not in effect for intervertebral disc syndrome, 
and even if it were, a higher rating would not be in order as 
the medical evidence shows no intervertebral disc syndrome of 
a pronounced degree.  On VA examination, there was no 
evidence of radiculopathy.  Private records show that an EMG 
and nerve conduction studies were normal.  Thus, a higher 
rating under Code 5293 is not warranted.  Since the maximum 
rating for limitation of motion of the lumbosacral spine and 
for lumbosacral strain is already in effect, and since 5293 
is not for consideration, the additional rating factors set 
out in DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Thus, there is no basis for an increased rating for the 
veteran's service-connected lumbosacral spine disability 
under any code of the VA's Schedule for Rating Disabilities.  
As the preponderance of the evidence is against the claim for 
an increase in the 40 percent rating currently assigned for 
the veteran's post-traumatic lumbosacral strain, the benefit- 
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As to an extra-schedular evaluation, there is no indication 
in the record that the schedular evaluation is inadequate to 
evaluate the impairment of the appellant's earning capacity 
due to the disability at issue, and it does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedule of standards.  

Although the appellant's spine problems may have prevented 
him from continuing his former employment in such a 
physically demanding occupation as a truck driver, this is 
contemplated by the current schedular ratings (i.e., a 
maximum 40 percent rating), and he is not necessarily 
precluded from more sedentary forms of employment.  In 
addition, it is noted that he has other disabilities which 
would impact on his ability to work, which are not service 
connected.  Thus, the requirements of 38 C.F.R. § 3.321 
relating to referrals for extraschedular evaluations are not 
applicable here.  Although the Board may not assign an 
extraschedular rating in the first instance, Floyd v. Brown, 
9 Vet. App. 88, 95 (1996), nothing precludes the Board from 
reaching a conclusion, even on its own, that the criteria for 
submission under 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4 , whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation.


ORDER

An increased evaluation for residuals of a low back injury is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

